Citation Nr: 0720558	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-29 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for lower dorsal spondylosis with lumbar arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran retired with more than 20 years of active service 
in August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
RO which, in part, granted service connection for dorsal 
spondylosis with lumbar arthritis and assigned a 10 percent 
evaluation effective September 1, 2002, and denied service 
connection for right heel spur.  The Board granted service 
connection for right heel spur in July 2006 and that issue is 
no longer on appeal.  Also in July 2006, the Board remanded 
the issue of entitlement to a higher initial rating for the 
veteran's back disability, and that matter has now returned 
to the Board for appellate review. 


FINDING OF FACT

The veteran has lower dorsal spondylosis with lumbar 
arthritis; 90 degrees of forward flexion, 30 degrees of 
extension, 20 degrees of lateral bending, and 30 degrees of 
rotation, without pain on motion, and lumbar radiculopathy 
affecting the L5 nerve root.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for lower dorsal spondylosis with lumbar arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in July and 
September 2002 VCAA letters issued prior to the initial 
adjudication of the issue on appeal informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additional VCAA letters issued after that 
rating decision merely provided updated notice and assistance 
to the veteran, based on the evolving case law and the 
veteran's evolving appeal.  All identified treatment records 
have been obtained, to the extent possible.  All reasonable 
development and notification necessary for the disposition of 
the issue adjudicated by this decision has been completed.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In cases involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003.  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and from, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  All applicable 
diagnostic criteria will be discussed below.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint or joints involved.  Diagnostic Code 5292, applicable 
prior to September 26, 2003, assigns a 10 percent rating for 
slight limitation of motion of the lumbar spine; a 20 percent 
rating for moderate limitation of motion; and a maximum 40 
percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

The Board notes that under the criteria applicable prior to 
September 26, 2003, word such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6.  Although the use of similar terminology by 
medical professionals should be considered, it is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 
4.6.

When, however, the limitation of motion for the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  In that event, limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, degenerative 
arthritis is rated under Diagnostic Code 5003, as follows:  
With X-ray evidence of involvement of 2 or more major joints 
or minor joint groups, with occasional incapacitating 
exacerbations, 20 percent.  With X-ray evidence of 
involvement of 2 or more major joints or minor joint groups, 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, multiple 
involvements of the dorsal vertebrae and the lumbar vertebrae 
are considered groups of minor joints ratable on a parity 
with major joints.  38 C.F.R. § 4.45(f).

Also according to the new law, Diagnostic Code 5242, 
degenerative arthritis of the spine, is evaluated based on 
limitation or absence of motion (unless limitation of motion 
is noncompensable or is not present, in which case Diagnostic 
Code 5003 remains for application).  Diagnostic Code 5242 
uses the General Rating Formula for Diseases and Injuries of 
the Spine, which in pertinent part, is as follows (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5242 (in effect from 
September 26, 2003).  

Reviewing the history of the disability at issue, the RO 
granted service connection in November 2002 based on military 
and private records indicating complaints of thoracic and 
lumbar spine pain and X-ray findings of mild to minimal 
degenerative changes.  On VA examination [in October 2002] 
the veteran reported current daily back pain.  The Board 
notes the examination findings of lumbar flexion to 90 
degrees, lateral flexion to 20 degrees, extension to 
30 degrees and rotation to 30 degrees.  All of these 
movements were without complaint of pain.  

A private X-ray in October 2002 showed lumbar spondylosis at 
L4-5.  A private treatment note dated in the same month 
related that the veteran complained of back pain and 
indicated that there was decreased range of motion but did 
not indicate degrees of range of motion. 

Private orthopedic treatment in May 2003 showed that straight 
leg raising was negative for abnormality and that there was 
no sensory loss or weakness.  There was a mild increase in 
back pain with trunk extension but no effect with forward 
flexion.  

Private orthopedic treatment in September 2005 showed that 
the veteran had had a work-related accident to his shoulder 
which he felt had also escalated his back symptoms.  He 
complained that he had chronic lumbar pain with occasional 
pain in the left buttock and thigh and on a rare occasion, 
radiation to the calf.  Reportedly, it was more of an ache 
than a pain.  On examination, straight leg raising was 
negative and there was no demonstrable sensory loss.  There 
was mild increase in pain with trunk extension but no effect 
with forward flexion or lateral bending.  Results of an MRI 
[in August 2005] were reviewed and it was felt that the 
veteran was neurologically intact.  The diagnosis was chronic 
mechanical back pain with recent aggravation (due to a work-
related injury) but clinically stable.  

Private treatment in April 2006 disclosed an assessment, in 
pertinent part, of lumbar spondylosis with right sciatica.  
It was noted that the veteran's low back showed loss of 
lordosis but that he had a normal straight leg raise and 
normal deep tendon reflexes.  

At VA examination in January 2007, the veteran gave a history 
of low back stiffness and specifically denied complaints of 
pain in the low back.  He said it was stiff and at times sore 
but not painful.  The stiffness was constant and worsening.  
However, the veteran denied having flare ups related to his 
low back and said that he took Motrin but it did not help.  
He complained of left lower extremity radicular pain along 
the L5 dermatome.  He said driving or sitting made the pain 
worse.  Rubbing or moving helped.  He had no flare ups 
related to the radiculopathy and described the pain as 2/10 
in severity.  He complained of numbness of the right anterior 
thigh that was exacerbated by walking but relieved by 
rubbing.  He had never required any type of bed rest for his 
symptoms and he did not use ambulatory aids, or experience 
change in bowel or bladder function.  It was noted that he 
worked as a hall monitor in a school district and did a lot 
of walking without any difficulty.  He did experience 
exacerbation of his left lower extremity radiculopathy and 
stiffness when he did landscaping at a school.  He had to 
leave this type of work but denied having flare ups during 
landscaping.  He was able to perform all activities of daily 
living normally although his sons did the yard work.  He 
denied weakened movement, excess fatigability and 
incoordination.  

On the physical examination in January 2007, the veteran 
walked with a normal heel-toe gait, and had no trouble 
getting out of a chair.  He was described as having 
excellent, pain-free thoracolumbar range of motion.  Forward 
flexion was to 90 degrees, extension was to 30 degrees, 
lateral flexion was to 30 degrees and lateral rotation was to 
30 degrees.  Repetition of maneuvers did not result in pain, 
increased fatigue, weakness, lack of endurance or 
incoordination, nor did it decrease range of motion.  There 
was no evidence of muscle spasm and the spine was nontender.  
The spine had normal sagittal and coronal contours.  Sensory 
testing demonstrated decreased light touch and pinprick over 
the L3 dermatome on the right.  Straight leg testing was 
negative bilaterally and X-rays were said to demonstrate very 
mild facet arthropathy and mild disc space loss at L4-5 and 
L5-S1.  It was remarked that these findings were subtle and 
very mild.  Based on the examination and the review of the 
claims file, the examiner assessed lumbar spondylosis 
manifesting clinically as left lower extremity lumbar 
radiculopathy involving the L5 nerve root.  The veteran did 
not have mechanical low back pain or lumbar stenosis or 
spondylolisthesis.  There were no flare ups related to these 
symptoms.  While the veteran complained of stiffness, his 
thoracolumbar spine was said to be very supple on examination 
and to have full range of motion that was pain free even 
after repetitive testing.  It was felt that the disability 
was mild in nature based on all of the findings on the 
examination.  

Applying the relevant evidence to all of the diagnostic 
criteria potentially applicable to limited range of motion, 
the Board notes that, at all times applicable to this appeal, 
the veteran has had a normal or nearly normal range of motion 
of the thoracolumbar spine, without consistent or significant 
pain on motion.  At the October 2002 VA examination, he 
lacked 10 degrees of full lateral flexion.  As such, his 
disability cannot be assigned a higher evaluation based on 
limited range of motion either under the old or the new 
diagnostic criteria for such limitation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.71a, considering both Diagnostic 
Codes 5292 and 5242.  The Board has considered that the 
veteran has very occasionally complained of pain with certain 
maneuvers on examination.  However, the preponderance of the 
evidence indicates that the veteran has pain free, nearly 
full range of motion of the thoracolumbar spine.  Therefore, 
even considering the provisions relative to pain, and the 
holding of DeLuca, the disability does not warrant a higher 
rating based on any applicable Diagnostic Code based on 
limited range of motion.  See De Luca, supra; 38 C.F.R. 
§§ 4.40, 4.45.

The Board sympathizes with the veteran that he does have 
lower dorsal spondylosis with lumbar arthritis shown by X-
ray, with stiffness and pain or soreness associated with L5 
dermatome radiculopathy.  Nonetheless, in the absence of 
compensable limitation of motion, degenerative arthritis is 
rated under Diagnostic Code 5003 at 10 percent, for each 
major joint group or group of minor joints affected by 
limitation of motion, which is what is shown here.  38 C.F.R. 
§§ 4.45(f), 4.71a, Diagnostic Code 5003.  The veteran's 
medical record does not demonstrate occasional incapacitating 
exacerbations so as to warrant a 20 percent rating under this 
Diagnostic Code.  Id.  While the veteran's disability may 
worsen in the future, the weight of the evidence to date 
shows that he perseveres through his symptoms without 
incapacitating exacerbations.  While he may be prevented from 
landscaping work, his regular employment as a hall monitor in 
a school appears unimpeded by his disability, despite its 
requirement that he walk a great deal.  

Nor would it assist the veteran to rate his disability as 
intervertebral disc syndrome.  Under the criteria effective 
prior to September 23, 2002, intervertebral disc syndrome 
which was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, was rated 60 percent.  
With severe symptoms, with recurrent attacks and intermittent 
relief, it was rated 40 percent.  With moderate symptoms and 
recurring attacks, it was rated 20 percent.  Mild 
intervertebral disc syndrome was rated 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 
23, 2002).  Aligning these criteria with the veteran's case, 
it is clear that his disability would warrant no more than a 
10 percent rating under Diagnostic Code 5293.  The Board 
notes that the most recent VA examiner thoroughly described 
all of the findings as mild in nature, and the private 
orthopod noted that the veteran was neurologically intact in 
September 2005.  

Looking to the current criteria for evaluating intervertebral 
disc syndrome, the veteran fares even worse.  Intervertebral 
disc syndrome (preoperatively or postoperatively), found at 
Diagnostic Code 5243, may be rated either based on limitation 
or absence of motion under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (the combined ratings table).  As 
noted above, rating the veteran's disability under the 
General Rating Formula based on limitation of motion would 
not increase the rating here.  Nor would applying the Formula 
for Rating Intervertebral Disc Syndrome assist him.  This is 
because according to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 10% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  Higher ratings require more incapacitating 
episodes.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
including Note 1 (effective September 26, 2003, and without 
relevant change from the provisions in effect from September 
23, 2002, except that the Diagnostic Code for intervertebral 
disc disease was changed from 5293 to 5243).  At no time is 
the veteran shown to have been on prescribed bed rest due to 
his disability.  As such, his disability would be 
noncompensable under Diagnostic Code 5243, Intervertebral 
Disc Syndrome.  

Nor would considering the disability as a lumbosacral strain 
assist the veteran.  Under the old criteria for lumbosacral 
strain, a 20 percent rating required muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (effective before September 26, 2003).  These symptoms 
are not shown or approximated here.  38 C.F.R. § 4.7.

Looking to the current criteria for evaluating lumbosacral 
strain, the veteran still would not be entitled to a higher 
disability rating.  This is because under the new criteria, 
lumbosacral strain, Diagnostic Code 5237, is rated based on 
limitation or absence of motion under the General Rating 
Formula for Diseases and Injuries of the Spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  As noted above, rating the veteran's disability 
under the General Rating Formula based on limitation of 
motion would not increase the rating here.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (effective from September 26, 
2003).  The Board sees no other Diagnostic Code which might 
apply to this case.

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

The Board does not find evidence that the veteran's lower 
dorsal spondylosis with lumbar arthritis should be increased 
for any other separate period based on the facts found during 
the whole appeal period.  The evidence of record from 
September 1, 2002 (the effective date of the grant of service 
connection) to the present supports the conclusion that the 
veteran is not entitled to additional increased compensation 
during any time within the appeal period.

The Board has considered whether the veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, the schedular evaluation is 
adequate as the veteran's disability picture is most nearly 
approximate to the criteria for a 10 percent rating under 
Diagnostic Code 5003.  38 C.F.R. § 4.7.  Many higher 
schedular evaluations are available should greater 
symptomatology be shown in the future. 


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


